986 So. 2d 66 (2008)
In re James W. BEANE, Jr.
No. 2008-OB-1569.
Supreme Court of Louisiana.
July 14, 2008.
In re Beane, James W. Jr.;Plaintiff; Applying for Permission to Take Bar Examination.
Granted. Petitioner is allowed to take the Louisiana State Bar Examination in July, 2008. Within fifteen days of notification that he has satisfactorily passed this examination, petitioner may file a brief with this court, supported by appropriate documentary evidence, explaining the details of the delinquent financial matters.